                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              WESTERN DIVISION

 UNITED STATES OF AMERICA,                         Case No.

                       Plaintiff,                  COUNT ONE:
                                                   Possession with Intent to Distribute 5 grams
        v.                                         or more of Methamphetamine
                                                   21 U.S.C. §§ 841(a)(1) and (b)(1)(B)
 ROLAND G. JORDAN,                                 NLT: 5 Years Imprisonment
 [DOB: 05/06/1975],                                NMT: 40 Years Imprisonment
                                                   NMT: $5,000,000 Fine
                       Defendant.                  NLT: 4 Years Supervised Release
                                                   Class B Felony

                                                   COUNT TWO:
                                                   Possession of a Firearm in Furtherance of
                                                    Drug Trafficking
                                                   18 U.S.C. § 924(c)(1)(A)
                                                   NLT: 5 Years Imprisonment (consecutive)
                                                   NMT: Life Imprisonment (consecutive)
                                                   NMT: $250,000 Fine
                                                   NMT: 5 Years Supervised Release
                                                   Class A Felony

                                                   COUNT THREE:
                                                   Felon in Possession of a Firearm
                                                   18 U.S.C. §§ 922(g)(1) and 924(a)(2)
                                                   NMT: 10 Years Imprisonment
                                                   NMT: $250,000 Fine
                                                   NMT: 3 Years Supervised Release
                                                   Class C Felony

                                                   $100 Mandatory Special Assessment per
                                                   count of felony conviction

                                         INDICTMENT

       THE GRAND JURY CHARGES THAT:

                                         COUNT ONE

       On or about December 27, 2019, in the Western District of Missouri, the defendant, Roland

G. Jordan, did knowingly and intentionally possess with intent to distribute five (5) grams or more




             Case 4:20-cr-00318-BP Document 1 Filed 11/04/20 Page 1 of 2
of methamphetamine (actual), a schedule II controlled substance. All in violation of Title 21,

United States Code, Sections 841(a)(1) and (b)(1)(B).

                                           COUNT TWO

         On or about December 27, 2019, in the Western District of Missouri, defendant, Roland G.

Jordan, did knowingly possess a firearm, to wit: a Taurus PT .380 Caliber handgun, bearing Serial

Number 05482D, in furtherance of a drug trafficking crime for which he may be prosecuted in a

court of the United States, that is, knowingly and intentionally possess with intent to distribute five

(5) grams or more of methamphetamine (actual), a schedule II controlled substance. All in

violation of Title 18, United States Code, Section 924(c)(1)(A).

                                         COUNT THREE

         On or about December 27, 2019, in the Western District of Missouri, the defendant, Roland

G. Jordan, knowing he had been previously been convicted of a crime punishable by imprisonment

for a term exceeding one year, knowingly possessed a firearm, to wit: a Taurus PT .380 Caliber

handgun, bearing Serial Number 05482D, and the firearm was in and affecting commerce. All in

violation of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2).


                                                       A TRUE BILL.


                                                       /s/ Pamela Carter-Smith
                                                       FOREPERSON OF THE GRAND JURY


Dated:         11/4/2020
         Kansas City, Missouri


/s/ Caleb J. Aponte
Caleb J. Aponte
Special Assistant United States Attorney
Western District of Missouri
                                                  2




            Case 4:20-cr-00318-BP Document 1 Filed 11/04/20 Page 2 of 2
